In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Kings County (Jackson, J), dated February 15, 2006, which granted the plaintiffs motion pursuant to General Municipal Law § 50-e (5) to deem her notice of claim timely served nunc pro tunc.
Ordered that the appeal is dismissed, without costs or disbursements.
The order dated February 15, 2006 was superseded by a subsequent order of the same court dated April 25, 2007, made upon renewal (see Arias v New York City Health & Hosps. Corp. [Kings County Hosp. Ctr.], 50 AD3d 830 [2008] [decided herewith]). Skelos, J.P., Covello, Eng and Leventhal, JJ., concur.